COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 AMO ENTERPRISES, INC. d/b/a                    §
 MONTANA VISTA FOOD STORE,                                      No. 08-12-00024-CV
                                                §
                  Appellant,                                       Appeal from the
                                                §
 v.                                                        County Court at Law No. Three
                                                §
 ARNULFO VASQUEZ,                                             of El Paso County, Texas
                                                §
                  Appellee.                                        (TC# 2010-982)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed without prejudice.

We therefore dismiss the appeal without prejudice. We further order costs are to be paid by the

party incurring them, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF MAY, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.